DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface of the soft magnetic metal powder is almost completely coated with the insulating particles” which renders the claim indefinite.  The scope of the phrase “almost completely coated” cannot be determined.
 	While not a suggestion of claim language, in the interest of compact prosecution, the “almost completely coated” is treated as ‘at least partially coated’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH1092621A to Yoshida et al. (hereinafter Yoshida) provided in the IDS filed 7/31/18, using a machine translation.
Regarding claims 1 and 3, Yoshida discloses a composite magnetic material (para [0016] and Fig. 1) comprising: 
soft magnetic metal powder having a flat shape (1, para [0016]);
insulating particles (2, fine powder, para [0018]) distributed on a surface of the soft magnetic metal powder (para [0016]), wherein the insulating particles each comprise at least one kind of alumina, silica, titania, or zirconia (para [0018]), the insulating particles each having a size smaller than an average thickness of the soft magnetic metal powder (para [0017]); and
an organic binder (3, bonding material) configured to retain the soft magnetic metal powder and the insulating particles in a dispersed manner (para [0020] and Fig. 1).
The insulating particles (2) are uniformly adhered to the magnetic particles (1) (para [0022] and [0024]). Fig. 1 shows the insulating particles as coated layers distributed between layers of magnetic powder particles.   
Yoshida further discloses that the insulating (ultrafine oxide) particles have a micron, 1 µm, diameter (para [0020]).  1 µm overlaps at least 0.2 µm. Therefore, the insulating particles are considered to be distributed so that a number of the insulating particles overlap at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction so that the surface of the soft magnetic metal powder is at least partially coated with the insulating particles.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the number and distribution of insulating particles on the surface of the magnetic powder to provide a composite material with improved packing density and excellent magnetic permeability characteristics (para [0028]-[0029]).
Claim 1 contains the product-by-process limitation “by drying an aqueous solvent”.  Yoshida does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
Yoshida does not expressly recite the limitation “wherein (Sz/2)/Sp = n is satisfied, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of the insulating particles, and n represents a number of laminated layers of the insulating particles that is one”.  However, Yoshida does teach flat magnetic particles which an overlapping size as discussed above. Yoshida also teaches that the insulating particles are considered to be distributed so that a number of the insulating particles overlap at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction.  It is understood in the art that particle size is related to specific surface area.  See evidentiary reference, “RELATIONSHIP BETWEEN SPECIFIC SURFACE AREA PARAMETERS DETERMINED USING DIFFERENT ANALYTICAL TECHNIQUES” by Gomez-Tena et al. (hereinafter Gomez-Tena), which teaches a clear correlation between the particle size and specific surface area.  Gomez-Tena teaches that as particle size decreases, surface area increases.   Yoshida teaches overlapping flat magnetic particles with an overlapping particle size, coated with overlapping insulating particles in an overlapping insulating particle distribution.   Therefore, although the reference does not expressly recite the aformentioned limitation, one of ordinary skill in the art would expect Yoshida to have an overlapping specific surface area because of the overlapping particle sizes and an overlapping “n” number of laminated layers because of the overlapping insulating particle distribution in the insulating particle coating layer, absent evidence to the contrary.  The presence of an insulating coating layer suggests at least 1 laminated layer of insulating particles. At least 1 laminated layer overlaps 1.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 4, Yoshida discloses the composite magnetic material according to claim 1, wherein the insulating particles each have a volume resistivity of at least 1 x 1013 Ω-cm, because the insulating particles are at least one kind of alumina (~1 x 1012  to ~1 x 1015 Ω-cm), silica (~1 x 1016  to ~1 x 1018 Ω-cm), titania (~1 x 1013  to ~1 x 1015 Ω-cm) or zirconia (~1 x 1013 Ω-cm) .

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6102980 to Endo et al. (hereinafter Endo).
Regarding claim 1, Endo discloses a composite magnetic material comprising: 
soft magnetic metal powder (col 5, ln 15-18) having a flat shape (col 5, ln 48-49);
insulating particles distributed on a surface of the soft magnetic metal powder, the insulating particles (col 3, ln 18-23) each having a size smaller  (0.01 to 0.1 µm, col 2, ln 41-44) than an average thickness of the soft magnetic metal powder (50 to 200 µm, col 5, ln 39-40); and
an organic binder configured to retain the soft magnetic metal powder and the insulating particles in a dispersed manner (col 5, ln 65 – col 6, ln 4),
wherein the insulating particles are distributed between layers of the soft magnetic metal powder (thin uniform insulating coating, col 4, ln 24-27 of insulating particles between metal particles, col 4, ln 54-56), and
wherein the insulating particles have a size of 0.01 to 0.1 µm (col 2, ln 41-44) which falls within 0.2 µm and therefore allows for the distribution of a number of insulating particles that at least overlaps at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction so that the surface of the soft magnetic metal powder is at least partially coated with the insulating particles.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the number and distribution of insulating particles on the surface of the magnetic powder to provide fully insulated particles that have high magnetic flux density and high magnetic permeability (col 4, ln 53-60).
Claim 1 contains the product-by-process limitation “by drying an aqueous solvent”.  Endo does not explicitly teach the claimed process as written, however, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
Endo does not expressly recite the limitation  “wherein (Sz/2)/Sp = n is satisfied, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of the insulating particles, and n represents a number of laminated layers of the insulating particles that is one”.  However, as discussed above, this limitation renders the claim indefinite.  Endo does teach flat magnetic particles which an overlapping size as discussed above. Endo also teaches that the insulating particles are considered to be distributed so that a number of the insulating particles overlap at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction.  Endo also discloses wherein the insulating particles have a median diameter D50 of 10 to 100 nm (0.01 to 0.1 µm, col 4, ln 36-38), which overlaps the instantly claimed range of at least 10 nm and at most 70 nm.  See MPEP 2144.05(I), cited above. It is understood in the art that particle size is related to specific surface area.  See evidentiary reference, Gomez-Tena, cited above, which teaches a clear correlation between the particle size and specific surface area.  Gomez-Tena teaches that as particle size decreases, surface area increases.   Endo teaches overlapping flat magnetic particles with an overlapping particle size, coated with overlapping insulating particles in an overlapping insulating particle distribution that have an overlapping particle size.   Therefore, although the reference does not expressly recite the aforementioned limitation, one of ordinary skill in the art would expect Endo to have an overlapping specific surface area because of the overlapping particle sizes and an overlapping “n” number of laminated layers because of the overlapping insulating particle distribution in the insulating particle coating layer, absent evidence to the contrary.  The presence of an insulating coating layer suggests at least 1 laminated layer of insulating particles.  At least 1 laminated layer overlaps 1.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 3, Endo discloses the composite magnetic material according to claim 1, wherein the insulating particles each comprise at least one kind of titania or zirconia (col 4, ln 31-36).

Regarding claim 4, Endo discloses the composite magnetic material according to claim 1, wherein the insulating particles each have a volume resistivity of at least 1 x 1013 Ω-cm because the insulating particles are at least one of titania (~1 x 1013  to ~1 x 1015 Ω-cm) or zirconia (~1 x 1013 Ω-cm) .
 
Regarding claim 5, Endo discloses the composite magnetic material according to claim 1, wherein the insulating particles have a median diameter D50 of 10 to 100 nm (0.01 to 0.1 µm, col 4, ln 36-38), which overlaps the instantly claimed range of at least 10 nm and at most 70 nm in a volume-based particle size distribution.  See MPEP 2144.05(I), cited above. 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0198286 A to Igarishi et al. (hereinafter Igarishi).
Regarding claim 1, Igarishi discloses a composite magnetic material comprising: 
soft magnetic metal powder (para [0018]) having a flat shape (para [0020]);
insulating particles distributed on a surface of the soft magnetic metal powder, the insulating particles (para [0017] and [0021]) each having a size smaller (10-500 nm, para [0021]) than an average thickness of the soft magnetic metal powder (preferably 10-50 µm, para [0020]); and
an organic binder configured to retain the soft magnetic metal powder and the insulating particles in a dispersed manner (para [0016).  
The magnetic powder particles are coated with insulating particles (para [0022]).  The coated particles are mixed and pressed together (para [0026]) which provides insulating particles between layers of soft magnetic metal powder.
The insulating particles have a size of 10 to 500 nm (para [0021]) or 0.01 to 0.5 µm, which overlaps 0.2 µm. Therefore, the insulating particles are considered to be distributed so that a number of the insulating particles overlaps at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction so that the surface of the soft magnetic metal powder is at least partially coated with the insulating particles.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the number and distribution of insulating particles on the surface of the magnetic powder to provide a composite with large imaginary part permeability (para [0010]), improved electric insulation and high volume resistivity (para [0012]).
Claim 1 contains the product-by-process limitation “by drying an aqueous solvent”.  Igarishi does not explicitly teach the claimed process as written, however, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
Igarishi does not expressly recite the limitation “wherein (Sz/2)/Sp = n is satisfied, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of the insulating particles, and n represents a number of laminated layers of the insulating particles that is one”.  Igarishi does teach flat magnetic particles which an overlapping size as discussed above. Igarishi also teaches that the insulating particles are considered to be distributed so that a number of the insulating particles overlap at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction.  Igarishi further discloses wherein the insulating particles have a median diameter D50 of 10-500 nm (para [0021]), which overlaps the instantly claimed range of at least 10 nm and at most 70 nm.  See MPEP 2144.05(I), cited above. It is understood in the art that particle size is related to specific surface area.  See evidentiary reference, Gomez-Tena, cited above, which teaches a clear correlation between the particle size and specific surface area.  Gomez-Tena teaches that as particle size decreases, surface area increases.   Igarishi teaches overlapping flat magnetic particles with an overlapping particle size, coated with overlapping insulating particles in an overlapping insulating particle distribution that have an overlapping particle size.   Therefore, although the reference does not expressly recite the aforementioned limitation, one of ordinary skill in the art would expect Igarishi to have an overlapping specific surface area because of the overlapping particle sizes and an overlapping “n” number of laminated layers because of the overlapping insulating particle distribution in the insulating particle coating layer, absent evidence to the contrary.  The presence of an insulating coating layer suggests at least 1 laminated layer of insulating particles. .  At least 1 laminated layer overlaps 1.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 2, Igarishi discloses a composite magnetic material according to claim 1, wherein the soft magnetic metal powder has a particle size of 10 to 50 µm (para [0019]) but does not expressly disclose wherein 10% cumulative particle diameter D10 of at least 2 µm or more and at most 6 µm or less and a 90% cumulative particle diameter D90 of at least 8 µm or more and at most 27 µm or less in a volume-based particle size distribution.  However, the 10 to 50 µm particle size range overlaps and encompasses these D10 and D90 ranges.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the particle size distribution of the magnetic particles to control magnetic properties such as magnetic field anisotropy and magnetic loss (para [0020]).

Regarding claim 3, Igarishi discloses the composite magnetic material according to claim 1, wherein the insulating particles each comprise at least one kind of alumina or silica (para [0021]).

Regarding claim 4, Igarishi discloses the composite magnetic material according to claim 1, wherein the insulating particles each have a volume resistivity of at least 1 x 1013 Ω-cm because the insulating particles are selected from alumina (~1 x 1012  to ~1 x 1015 Ω-cm) and silica (~1 x 1016  to ~1 x 1018 Ω-cm).

Regarding claim 5, Igarishi discloses the composite magnetic material according to claim 1, wherein the insulating particles have a median diameter D50 of 10-500 nm (para [0021]), which overlaps the instantly claimed range of at least 10 nm and at most 70 nm in a volume-based particle size distribution.  See MPEP 2144.05(I), cited above.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of US 3568554 to Wiechec.
Regarding claim 6, Endo discloses a method of producing a composite magnetic material, the method comprising:
immersing soft magnetic metal powder (col 5, ln 15-19) having a flat shape (col 5, ln 48-49) in a sol which is obtained by dispersing insulating particles (col 4, ln 18-40) each having a size (0.01 to 0.1 µm, col 4, ln 35-40) smaller than an average thickness of the soft magnetic metal powder (50 to 200 µm, col 5, ln 38-41) in an aqueous solvent that has a pH of about 7 (col 5, ln 2-8), which overlaps a pH of more than 7.0.  The term “about” overlaps and encompasses amounts at least slightly above 7.  See MPEP 2144.05, cited above.  It would also be obvious to one of ordinary skill in the art to control pH to prevent oxidation of the magnetic powder (col 5, ln 2-5).
Endo further discloses drying the aqueous solvent to coat a surface of the soft magnetic metal powder with the insulating particles (col 8, ln 18-22);
mixing the soft magnetic metal powder with an organic binder to cause the soft magnetic metal powder to be dispersed therein (col 7, ln 62-64) wherein mixing is carried out by kneading (col 8, ln 13-17); and
forming (molding) the resultant mixture into the desired shape (col 8, ln 40-41) such that the insulating particles are distributed between layers of the soft magnetic powder (thin uniform insulating coating, col 4, ln 24-27 of insulating particles between metal particles, col 4, ln 54-56).
Endo discloses that powder and binder can be molded to form any shape, but does not expressly disclose forming the resultant mixture into a sheet shape.
However, Wiechec does teach a method of producing a composite magnetic material comprising mixing an aqueous slurry comprising magnetic powder and insulating powder (oxides, col 3, ln 37-57), drying the mixture, mixing the dried mixture with a binder and forming (molding) the resultant mixture into a sheet shape (col 3, ln 57-69).
It would be obvious to one of ordinary skill in the art to form/mold the Endo material into a sheet as set forth in Wiechec to facilitate the formation of a core with suitable density (Wiechec, col 1, ln 10-12 and Endo, col 8, ln 65 – col 9, ln 1) in a cost-effective manner (Wiechec, col 1, ln  26-27).
Endo further discloses wherein the insulating particles have a size of 0.01 to 0.1 µm (col 2, ln 41-44) which falls within 0.2 µm and therefore allows for the distribution of a number of insulating particles that at least overlaps at least one per a length of 0.2 µm of the surface of the soft magnetic metal powder in a cross section of the soft magnetic metal powder in a thickness direction so that the surface of the soft magnetic metal powder is at least partially coated with the insulating particles.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the number and distribution of insulating particles on the surface of the magnetic powder to provide fully insulated particles that have high magnetic flux density and high magnetic permeability (col 4, ln 53-60).
Endo also discloses blending the soft magnetic metal powder and the insulating particles (col 7, ln 62-64) but fails to expressly recite the limitation “wherein a blending ratio of the soft magnetic metal powder and the insulating particles is set such that (Sz/2)/Sp = n is satisfied, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of the insulating particles, and n represents the number of laminated layers of the insulating particles that is one”.  As discussed above, Endo is considered to have overlapping specific surface areas due to the overlapping sizes and to have at least 1 layer, n, as discussed above.  At least 1 layer overlaps 1. It would also be obvious to one of ordinary skill in the art to provide the desired ratio of soft magnet metal powder and insulating particles to facilitate formation of more compact magnetic components (Endo, col 2, ln 6-16) with improved magnetic and mechanical properties (Endo, col 2, 28-33).
This rejection is based on the interpretation set forth in para #3, above. 

Response to Arguments
Applicant's arguments filed 7/28/22, regarding Yoshida, have been fully considered but they are not persuasive. Applicant argues that the reference does not teach the limitation “(Sz/2)/Sp =n, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of
the insulating particles, and n represents the number of laminated layers of the
insulating particles that is one”.  This argument was addressed in the prior Office Action, mailed 4/28/22, pages 14-16.
Applicant also argues that Yoshida does not teach whereby the insulating particles are distributed between layers of the soft magnetic powder.   However, the reference does teach that the insulating particles (2) are uniformly adhered to the magnetic particles (1) (para [0022] and [0024]). Fig. 1 shows the insulating particles as coated layers distributed between layers of magnetic powder particles.  
Applicant further argues that Yoshida does not teach that the surface of the soft magnetic powder is “almost completely coated with the fine insulating particles”.  However, as discussed above, the scope of this limitation cannot be determined.  This limitation is interpreted as ‘at least partially coated with the insulating particles’, as discussed above in para #3. Fig. 1 of Yoshida discloses a magnetic powder that is at least partially coated with the insulating particles.  
Therefore, the 103 rejection of claims 1, 3 and 4 as obvious over Yoshida stands. 

Applicant's arguments filed 7/28/22, regarding Endo, have been fully considered but they are not persuasive. Applicant argues that the reference does not teach the limitation “(Sz/2)/Sp =n, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of
the insulating particles, and n represents the number of laminated layers of the
insulating particles that is one”.  This argument was addressed in the prior Office Action, mailed 4/28/22, pages 16-18.
Applicant also argues that Endo does not teach whereby the insulating particles are distributed between layers of the soft magnetic powder.   However, the reference does teach wherein the insulating particles are distributed between layers of the soft magnetic metal powder.  Endo teaches that each magnetic particle has a thin uniform coating (col 4, ln 24-27) of insulating particles between metal particles (col 4, ln 54-56).
Applicant further argues that Endo does not teach that the surface of the soft magnetic powder is “almost completely coated with the fine powder”.  However, as discussed above, the scope of this limitation cannot be determined.  This limitation is interpreted as ‘at least partially coated with the insulating particles’, as discussed above in para #3. Endo discloses a thin uniform insulating coating on the magnetic powder (col 4, ln 26-27), and therefore discloses a magnetic powder that is at least partially coated with the insulating particles.  
Therefore, the 103 rejection of claims 1, 3-5 as obvious over Endo stands. 
The 103 rejection of claim 6 as obvious over Endo in view of Wiechec also stands.

Applicant's arguments filed 7/28/22, regarding Igarishi, have been fully considered but they are not persuasive. Applicant argues that the reference does not teach the limitation “(Sz/2)/Sp =n, where Sp represents a specific surface area of the soft magnetic metal powder, Sz represents a specific surface area of
the insulating particles, and n represents the number of laminated layers of the
insulating particles that is one”.  This argument was addressed in the prior Office Action, mailed 4/28/22, pages 18-19.
Applicant also argues that Igarishi does not teach whereby the insulating particles are distributed between layers of the soft magnetic powder.   However, the reference does teach that the magnetic powder particles are coated with insulating particles (para [0022]).  The coated particles are mixed and pressed together (para [0026]) which provides insulating particles between layers of soft magnetic metal powder.
Applicant further argues that Igarishi does not teach that the surface of the soft magnetic powder is “almost completely coated with the insulating particles”.  However, as discussed above, the scope of this limitation cannot be determined.  This limitation is interpreted as ‘at least partially coated with the fine powder’, as discussed above in para #3. Igarishi discloses insulating particles distributed on a surface of the soft magnetic metal powder, the insulating particles (para [0017] and [0021]) and therefore teaches soft magnetic powder that is at least partially coated with the insulating particles. 
	Therefore, the 103 rejection of claims 1-5 as obvious over Igarishi stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734